Citation Nr: 0532372	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  04-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
November 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

(Consideration of the appellant's claims of service 
connection for diabetes and residuals of a stroke, and the 
underlying claim for service connection for heart disease is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)


FINDINGS OF FACT

1.  The veteran was denied service connection for organic 
heart disease and hypertension in a rating decision dated in 
February 1972.  The veteran did not appeal.

2.  The evidence received since the February 1972 decision is 
such that it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for heart disease.




CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for heart disease has been 
received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from February 1968 to 
November 1971.  He contends that he has heart disease that 
was diagnosed at the end of his military service.  The 
veteran originally submitted a claim for entitlement to 
service connection for heart disease and hypertension in 
November 1971, at the end of military service.  The claim was 
denied by the RO in February 1972.  Notice of the denial and 
appellate rights were provided that same month.  The veteran 
did not submit a notice of disagreement, and the decision 
consequently became final.  See 38 C.F.R. § 19.118(a)(1) 
(1971).  As a result, service connection for heart disease 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 
Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been received, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Finally, new and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

The evidence of record at the time of the February 1972 RO 
decision consisted of the veteran's service medical records 
(SMRs), his claim for benefits, and the reports of two VA 
medical examinations undertaken in January 1972.  The RO 
denied the veteran's claim because, while a heart murmur and 
labile hypertension were shown on the veteran's discharge 
examination, the reports of the January 1972 VA examinations 
found no hypertension or cardiac disease.  In other words, 
there was no evidence of a current disability.

The veteran submitted a request to reopen his claim for 
service connection for heart disease in December 2002.  
Evidence received since the February 1972 denial by the RO 
consists of private medical records from the Meridia 
Hillcrest Hospital in Mayfield Heights, Ohio; H.R., M.D.; 
D.M., M.D., and S.M., Ph.D.  The veteran also provided 
testimony at a hearing before the undersigned Veterans Law 
Judge.  The medical records show that the veteran suffered an 
inferior myocardial infarction in 1996, resulting in 
quadruple bypass surgery.  The records also show that he 
suffered a stroke in September 1997, and a grand mal seizure 
in October 2002, which is thought by Dr. R. to be due to the 
scar from his cerebrovascular accident (CVA).  

The Board notes that all of this newly submitted evidence is 
new in that it was not of record at the time of the February 
1972 rating decision.  The Board also finds that the evidence 
submitted since the February 1972 denial of service 
connection relates to a previously unestablished fact.  
Specifically, the new evidence includes a current diagnosis 
of heart disease (and hypertension), whereas there was no 
such diagnosis in 1972.  Further, presuming the credibility 
of the evidence submitted since February 1972, the evidence 
is such that it creates a reasonable possibility of 
substantiating the veteran's claim of service connection for 
heart disease.  Accordingly, the veteran's claim for service 
connection for heart disease is reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for heart disease has been presented; to this 
limited extent, the appeal is granted.


REMAND

Certain diseases, including type 2 diabetes mellitus, have 
been associated with exposure to herbicide agents and may be 
presumed to have been incurred in service even though there 
is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e).  The term "herbicide agent" means a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  A veteran who served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed during 
such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.  Here, the 
veteran's claims file shows he has a confirmed diagnosis of 
type 2 diabetes.  The remaining issue, then, is whether the 
veteran had service in the Republic of Vietnam during his 
tour in Southeast Asia.  

The definition of service in the Republic of Vietnam includes 
"service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307(a)(6)(iii) (emphasis added).  Thus, 
presumptive exposure to herbicide agents in Vietnam requires 
duty or visitation in Vietnam, that is, to have actually set 
foot in Vietnam.  

The veteran's service records show that he was based in 
Thailand from July 1969 to July 1970, and that he was in a 
flying status from about early September 1969 until March 17, 
1970.  At an October 2005 hearing before the undersigned 
Veterans Law Judge, the veteran testified that his duty as a 
C-47 air crewman with the 56th combat Support Group included 
flights into and out of Vietnam.  In a Statement of the Case 
(SOC) issued in March 2004, the RO noted that the veteran had 
indicated that flight records from the United States Air 
Force would support his claim that he had flown into Vietnam, 
but the RO determined that these records would be irrelevant 
to the issue of whether the veteran served "in country" in 
Vietnam.  

The Board notes that, if a record of the veteran's flights as 
a member of an air crew could be obtained, they would likely 
show the originating and destination airports for each 
flight.  Flight logs from the veteran's unit's aircraft would 
also be likely to show that he was a member of the crew, and 
also show the originating and destination airports, as well 
as the length of any layovers in Vietnam.  Again, all that is 
required is a showing that the veteran actually set foot in 
the Republic of Vietnam.  38 C.F.R. § 3.307.  The Board will 
remand for the RO to attempt to obtain copies of the 
appropriate crew and/or aircraft logs.

The veteran also contends that his myocardial infarction and 
stroke with subsequent seizure are etiologically connected to 
the findings on his separation examination that he had a 
heart murmur and elevated blood pressure readings.  In light 
of the myocardial infarction and stroke suffered since 
leaving military service, the Board will remand for an 
examination to obtain an opinion as to whether it is as 
likely as not that the veteran's myocardial infarction and/or 
stroke are in any way related to the medical findings in 
service.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

Review of the record discloses that the veteran has not been 
adequately notified of the provisions of the VCAA.  
Specifically, he has not been told what the veteran is 
expected to provide, and he has not been asked to provide any 
evidence or information he has pertaining to his claim.  The 
Board will therefore also remand this case in order to ensure 
that the veteran receives the due process to which he is 
entitled.

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  Specifically, the RO 
must notify the claimant and the 
claimant's representative of any 
information and evidence not of 
record  (1) that is necessary to 
substantiate the appellant's claims 
for service connection; (2) that VA 
will seek to provide; (3) that the 
claimant is expected to provide; and 
(4) must ask the claimant to provide 
any evidence in his possession that 
pertains to the claims.  38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio, 
16 Vet. App. at 187.

2.  The RO should take the necessary 
steps to obtain copies of flight 
crew logs for the veteran, and/or 
aircraft flight records for C-47 
flights operated by the 56th Combat 
Support Group for the period 
September 1969 through March 1970.  

3.  The RO should arrange for the 
veteran to undergo a VA examination 
by a physician, preferably a 
cardiologist, with appropriate 
expertise to determine the current 
diagnosis and etiology of any 
cardiovascular disease or disorder.  
For each diagnosis, a medical 
opinion should be provided as to the 
medical probabilities that the 
disability is traceable to the 
veteran's period of military 
service.  

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for review 
in connection with the examination.  
The examiner's attention is drawn to 
the report of the veteran's November 
11, 1971 separation examination.

The RO should ensure that the 
examination report complies with 
this remand and the questions 
presented in the RO's examination 
request, especially with respect to 
the instructions to provide medical 
nexus opinions.  If the report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2005).  

4.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


